Title: To Thomas Jefferson from C. W. F. Dumas, 2 August 1785
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 2e. Août 1785

Persuadé que Votre Excellence sera bien aise de connoître le contenu de l’incluse, je la lui adresse ouverte, avec priere de vouloir bien, après l’avoir lue, la cacheter et l’expédier par le Paquebot qui partira ce mois de L’Orient. Je regrette de ne pouvoir y entrer dans les mêmes détails que dans mes Dépeches qui vont directement de ce pays. Mais j’ai dû proraettre de ne point les exposer par la poste, et nommément par cette voie ici; et il faut être fidele à la parole donnée. J’espere que bientôt les raisons d’une telle circonspection cesseront. J’ai l’honneur d’être avec grand respect De Votre Excellence le très humble et très-obeissant Serviteur,

C W F Dumas

